Cunningham, J.
(dissenting) : The above construction of section ^ is given to it by the majority of the court. It is dissented from by the writer-thereof, in which dissent he is joined by Justices Greene and Burch. In our opinion it is a very stalwart piece of judicial legislation. We do not quarrel with the principle that the words “and” and “or” may be used interchangeably, and that courts are required so to use them, where the clear sense of their connection requires it. “This construction, however, is never resorted to except for strong reasons.” (2 A. & E. Encycl. of L., 2d ed., 333.) In our opinion such reasons are not found in this case. The legislature used the word “or.” With that word the act is given one meaning — a clear and well-ascertained meaning. If we shall substitute “and,” another and as clear a meaning is given. That we make the words “never-has been” of no meaning by the use of the word “or” does not count for anything, for if we substitute the word “and” we render the words “is not” superfluous. So that the very principle applied by the majority.to excuse the substitution of the word “and” *619for “or” condemns the substitution, and leaves the court without excuse for changing the meaning of the entire section, as given to it by the legislature. With this construction there is opened the widest possible door for fraud. No matter how short the residence, or how little known the fact, if in the lapse of years it is established by the oath of one that reside'nce for no matter how short a time has existed, then the title to lands held in good faith for a valuable consideration by a resident of Kansas is sacrificed to one who long since abjured such residence.
We believe the purpose of the legislature to have been just what the language of the statute indicates. Allowing the language to remain as there found, there is no chance for disagreement as to the meaning. It excludes the wife from interest in her husband’s lands in case she is a non-resident at the time of their conveyance. ’ The legislature thought it better policy to exclude the non-resident wife from inheritance than to defeat a resident of his title, innocently and honestly acquired. This court approved not only of this policy, but in general, at least, of the law here under discussion, by the use of the following language in Buffington v. Grosvenor, supra, 735 :
“Por reasons that were deemed sufficient, the legislature made the signature and conveyance of the nonresident wife unnecessary. The fact that the wife did not accompany her husband to Kansas or ha*d abandoned him and gone to another state, and may or may not have obtained a divorce elsewhere, thus leaving the status of the parties in doubt, and making it difficult to obtain a perfect transfer of land in many cases, may have been deemed sufficient reason for prescribing this rule of conveyance.”